 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         KEVIN RAY MOONEY,
                                                             CASE NO. 3:19-cv-05103-RBL-JRC
11                                Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12                 v.                                        RECOMMENDATION
13         COMMISSIONER OF SOCIAL
           SECURITY,
14
                                  Defendant.
15
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
16
     Richard Creatura, any objections to the Report and Recommendation, and the remaining record,
17   does hereby find and ORDER that the Report and Recommendation is ADOPTED. This matter
18   is reversed and remanded under sentence four of 42 U.S.C. § 405(g) to the Commissioner for re-
     evaluation of the medical opinion evidence. The case is closed. The Clerk shall send copies of
19
     this Order to plaintiff and to Magistrate Judge Creatura.
20          Dated this 9th day of March, 2020.
21

22                                                        A
                                                          Ronald B. Leighton
23                                                        United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
